SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
In May 2001, plaintiff-appellant Kimberly Wilder was arrested by defendants-appellees Ernest Thompson and Pamela Slack, police officers in the employ of defendant-appellee Village of Amityville (“the Village”). In June 2003, Wilder filed an amended complaint, pursuant to 42 U.S.C. § 1983, against Thompson, Slack, and the Village. She asserted that all three parties were liable for various constitutional torts, including false arrest, excessive force, malicious prosecution, and violations of her First Amendment rights. In October 2003, the district court (Platt, J.) issued an unpublished order granting summary judgment in favor of defendants-appellants on all of Wilder’s claims.
We agree for substantially the reasons given by the district court that the defendants are entitled to summary judgment on the claims set forth in Wilder’s complaint.
We have considered all of Wilder’s arguments and find them to be without merit. The judgment of the district court is therefore AFFIRMED.